WHICHARD, Judge.
The State presented evidence of a statement made by respondent during custodial interrogation. N.C. Gen. Stat. 7A-595(b) provides: “When the juvenile is less than 14 years of age, no in-custody admission or confession resulting from interrogation may be admitted into evidence unless the confession or admission was made in the presence of the juvenile’s parent, guardian, custo*441dian, or attorney.” The record contains no finding as to compliance with this provision.
The court did make the following statement: “The next point, whether or not there was a waiver, which was knowingly, intelligently, understandingly and voluntarily made, got my attention but I am satisfied by the evidence according to the required standard that he together with his mother knew what they were doing.” This statement, however, relates only to respondent’s waiver of his rights. See N.C. Gen. Stat. 7A-595(d); In re Riley, 61 N.C. App. 749, 301 S.E. 2d 750 (1983). It contains nothing that can be construed as a factual finding that the confession itself was made in the presence of respondent’s parent, guardian, custodian or attorney as required by N.C. Gen. Stat. 7A-595(b).
We thus remand for a finding on compliance with N.C. Gen. Stat. 7A-595(b).
Remanded.
Chief Judge Hedrick and Judge JOHNSON concur.